Citation Nr: 1428937	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation, claimed as due to hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, to include as secondary to a service-connected major depressive disorder

5.  Entitlement to an increased rating for degenerative osteoarthritis of the right shoulder, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for early degenerative joint disease of the acromioclavicular joint of the left shoulder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to June 1988, from October 2003 to July 2004, and from July 2006 to December 2007, with other service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, involving a claim for service connection for atrial fibrillation, claims to reopen for service connection for cervical and lumbar spine disorders, and claims for increase for shoulder disorders.  

The Board herein finds that new and material evidence has been received by VA to permit reopening of the Veteran's claims for service connection for spinal disorders and sleep apnea.  The issues involving those reopened claims, as well as the original claim for service connection for atrial fibrillation and his claims for increase for shoulder disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for cervical and lumbar spine disorders was denied most recently through a rating decision entered in January 2009, and service connection for sleep apnea, to include as secondary to service-connected psychiatric disability, was denied most recently by rating action in August 2009; following notice to the Veteran of each adverse action taken and his appellate rights, a timely appeal was not initiated as to any.  

2.  Following entry of the above-referenced denials of service connection for cervical and lumbar spine disorders and for sleep apnea, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims therefor.  


CONCLUSION OF LAW

The RO decisions of January 2009 and August 2009, denying service connection for cervical and lumbar spine disorders and sleep apnea, to include as secondary to service-connected psychiatric disablement, respectively, are final, and new and material evidence has been received by VA to reopen those previously denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ that are not appealed within in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection for cervical and lumbar spine disorders was denied most recently by VA action in January 2009, when it was determined that new and material evidence had not been received by VA to reopen previously denied claims therefor, to include a showing of spinal disorders related to military service.  Service connection for sleep apnea was denied most recently in August 2009 on the basis of having no nexus to service or etiological relationship with service-connected psychiatric disablement, previously characterized as an anxiety disorder with depressive features, but now described as a major depressive disorder.  Following the RO's issuance of written notice to the Veteran of the adverse actions taken as indicated and of his appellate rights, he failed to initiate an appeal, thereby rendering final the January 2009 and August 2009 actions.  38 U.S.C.A. § 7105.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of medical examination and treatment reports added to the record since entry of the 2009 determinations, including those compiled by the Social Security Administration, reflecting the Veteran's account of inservice trauma and resulting injuries of the spine and the existence of arthritic and/or discogenic disease of the spine soon after his most recent tour of active duty, as well as a showing of sleep apnea at a point shortly following his most recent release from active duty.  This documentary evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection for cervical and lumbar spine disorders and sleep apnea by way of service incurrence.  To that extent, alone, the previously denied claims therefor are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received by VA, the previously denied claims for service connection for cervical and lumbar spine disorders and sleep apnea are reopened and, to that extent alone, the benefits sought on appeal are granted.  


REMAND

Further evidentiary development is deemed necessary as to the Veteran's reopened claims.  Further medical examination and opinion are needed as to the likelihood that the Veteran's cervical and lumbar spine disorders and sleep apnea are of service onset or, as pertinent only to the apnea, whether it is caused or aggravated by service-connected psychiatric impairment.  

Other data of record indicates that the Veteran had extended service in the Puerto Rico National Guard and may have had periods of inactive duty and active duty for training or for special work, which are not clearly identified for the extended period of National Guard service by the evidence now of record.  Further action to ascertain more clearly all pertinent dates of service and obtaining all available service treatment records are necessary.  

By this appeal, the Veteran seeks, among other benefits, entitlement to service connection for atrial fibrillation, which he alleges is due to hypertension.  Hypertension has previously been denied by one or more final rating determinations and to the extent that the instant appeal raises a claim to reopen therefor, further action is found to be needed in to order to clarify whether the Veteran seeks reopening and, if so, to permit initial development and adjudication of that intertwined issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Also, given that the record reflects that atrial fibrillation is diagnosed postservice in a time proximal to the Veteran's last separation from active duty, remand to obtain an examination and nexus opinion is deemed advisable.  

Also, the record reflects that the Veteran was afforded a VA examination as to each of his shoulders in December 2013, findings from which have not been considered or referenced in any decisional document.  Full consideration has also not been afforded complete records from the Social Security Administration (SSA), discs of which were made a part of the record in June 2011 and contain a fax date of "12/24/15." As well, only a portion of those SSA records were considered in the statement of the case (SOC) compiled in January 2011.  The same is true with respect to VA examination and/or treatment records added to the file following issuance of that statement of the case.  See 38 C.F.R. §§ 19.31, 19.37.  

Lastly, it is indicated that VA treatment records may be incomplete.  There are indications of a February 2010 hospitalization for orthopedic surgery but it remains unclear what specific area was the subject of that surgery.  The same applies to a notation of a VA hospital admission on June 9, 2009, with an admitting diagnosis of severe back pain.  On remand, all pertinent records should be obtained for review.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Verify all service dates of the Veteran to include each and every period of active duty, active duty for training or special work, and inactive duty training, and obtain all available service records relating to such service.  

2.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records, not already on file, including but not limited to VA hospitalizations beginning on June 9, 2009, and February 23, 2010.  

3.  Request that the Veteran specify whether he desires to attempt to reopen his previously denied claim for service connection for hypertension, and, if so, fully develop and adjudicate this matter, to include providing notice to the Veteran that a timely filed notice of disagreement and substantive appeal are required to permit the Board to review the question on appeal.  

4.  Thereafter, afford the Veteran a VA examination to ascertain whether there exists a nexus of his claimed atrial fibrillation to service.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified.  

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any atrial fibrillation of the Veteran originated in service or is otherwise attributable thereto or any incident thereof?  

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any atrial fibrillation of the Veteran was present within any one-year period following any of his multiple separations from active duty, and, if so, how and to what degree was it manifested?  

5.  Also, afford the Veteran a VA spine examination in order to determine more clearly whether any existing cervical and/or lumbar spine disorder originated in service or is otherwise attributable to service.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified.  

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any disorder of the cervical and/or lumbar spine of the Veteran originated in service or is otherwise attributable to service?

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any arthritis of the cervical and/or lumbar spine of the Veteran was present within any one-year period following any of his multiple separations from active duty, and, if so, how and to what degree was it manifested?

6.  Provide the Veteran a VA examination regarding his sleep apnea to determine whether it is of service onset or otherwise related to service or service-connected psychiatric disablement.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified.  

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any sleep apnea of the Veteran originated in service or is otherwise attributable to that service?

b)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea was caused and/or aggravated by his service-connected major depressive disorder.  If it is determined that his apnea was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

7.  Lastly, adjudicate the Veteran's reopened claims for service connection for cervical and lumbar spine disorders and for sleep apnea, to include as secondary to a service-connected major depressive disorder, as well as the Veteran's claim for service connection for atrial fibrillation as due to hypertension and his claims for increase for left and right shoulder disorders, based on all of the evidence of record, including that received since entry of the statement of the case in January 2011.   Following issuance of a supplemental statement of the case as to any claims not granted, afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


